Citation Nr: 0427797	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 60 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1964 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
entitlement to an increased rating for pulmonary tuberculosis 
and a total disability rating based on individual 
unemployability.

The Board notes that further development is required with 
regard to the issue of entitlement to an increased rating for 
pulmonary tuberculosis.  As the issue of entitlement to a 
total disability rating based on individual unemployability 
is inextricably intertwined with this issue, adjudication of 
the issue of entitlement to a total disability rating is 
deferred until development regarding the issue of entitlement 
to an increased rating for pulmonary tuberculosis is 
complete.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's pulmonary tuberculosis is currently rated under 
Diagnostic Code 6600.  A 100 percent rating is warranted 
where there is FEV-1 of less than 40 percent of predicted; an 
FEV-1 /FVC of less than 40 percent; DLCO (SB) of less than 40 
percent of predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echo or cardiac catheterization); or episodes of acute 
respiratory failure or requiring outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).  The Board 
notes that the veteran's DLCO (SB) level was not measured 
during the January 2003 VA examination pulmonary function 
test.  Therefore, the January 2003 VA examination report is 
not adequate for rating purposes.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's pulmonary 
tuberculosis.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The veteran 
should be scheduled for a pulmonary 
functioning test and all appropriate 
measures of pulmonary functioning 
necessary for rating the veteran's 
disability, including DLCO (SB), should 
be completed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




